        Case 2:19-cv-00035-AWA-RJK Document 10 Filed 03/04/19 Page 1 of 8 PageID# 445

AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                    for the

                                                       Eastern District of Virginia

                                                                      )
            Capital Equipment Solutions, LLC                          )
           a Michigan limited liability company                       )

                           Plaintifffs)                               ^
                                V.                                    I       Civil Action No. 2:19-cv-00035-AWA-RJK
                                                                      )
               Farm Properties, LL.C. et al.                          )
                                                                      )
                                                                      )
                          Defendantis)                                )


                                                   SUMMONS IN A CIVIL ACTION


ToI (Defendant's m,„em,daM-ess, Farm Properties, LL.C.
                                          Serve Registered Agent;
                                          JOHN D. MCINTYRE
                                          101 W. MAIN ST
                                          SUITE 920
                                          NORFOLK VA 23510


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                          James C. Cosby, Esq.
                                          Andrew P. Selman, Esq.
                                          901 E. Byrd Street, Suite 1600
                                          Richmond, VA 23219


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COfJRT


Date:             02/15/2019
                                                                                           Signature ofClerk or Deputy Clerk
         Case 2:19-cv-00035-AWA-RJK Document 10 Filed 03/04/19 Page 2 of 8 PageID# 446            wr   --       '       -




AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00035-AWA-RJK


                                                          PROOF OF SERVICE

                    (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

           This summons for(mme ofindividual and tirle, ifany)
 was received by me on (date)


           □ I personally served the summons on the individual at (place)
                                                                               on (date)                             ; or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there.
           on (date)                              , and mailed a copy to the individual's last known address; or

           O I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                             ; or


           □ I returned the summons une.xecuted because                                                                            ; or

           O Other (specify):




           My fees are $                          for travel and $                  for services, for a total of $          q.OO


           I declare under penalt>' of perjury that this information is true.



 Date:
                                                                                           Server's signature




                                                                                       Printed name and title




                                                                                           Server's address



 Additional information regarding attempted service, etc:
              Case 2:19-cv-00035-AWA-RJK Document 10 Filed 03/04/19 Page 3 of 8 PageID#   447
                                                                                    3/1/2019

                                                          AFFIDAVIT OF SERVICE
COMMONWEALTH OF VIRGINIA                                                                                              SERVICE OTHER THAN BY VIRGINIA SHERIFF

 in the:

                                                                                                       STATE/COMMONWEALTH OF                                         444787 -2
UNITED STATES DISTRICT COURT,EASTERN DISTRICT
                                                                                                                          VA
OF VA

   CAPITAL EQUIPMENT SOLUTIONS, LLC, ET AL                                            CASE NO:

   In re I v.
                                                                                      2:19-CV-00035-AWA-RJK
  FARM PROPERTIES, LLC, ET AL



                                                              JOHN D. MCINTYRE, REG AGENT
                                                                      FARM PROPERTIES, LL.C.
                                                     101 W. MAIN STREET,STE 920, NORFOLK,VA 23510
is the name and address of the person upon whom service of the following is to be made.
 Document(s)       SUMMONS IN A CIVIL ACTION
       Served:           COMPLAINT

I, the undersigned swear/affirm that 1 am a private process server, I am not a party to, or otherwise interested in the subject matter in controversy in this case, I am 18 years of
age or older, and I served as shown below, the above named person upon whom service of process was to be made with copies described above.

 Date and time of service:                                      2/22/2019             @          3:22 PM
 METHOD OF SERVICE:

PERSONAL SERVICE




                                                                                          Dated                                     Signature

COMMONWEALTH OF VIRGINIA                                                                   Name: JO

CITY OFPOQUOSON

Subscribed and sworn to/affirmed before me this day by
JOHNNIE T. DAY
who is personally known to me.
Date: 2/25/2019
My commission expire 1/31/2023                                              Sig nature of Notary Public:       JEKECIA K.J      PER:;0 i REG #71272

                                                 JEKECIA K. JEFFERSON. REG #7127290
                                                              Notary Public
                                                         Commonwealth of Virginia
                                                   My Commission Expires: 1/31/2023




                                                        Hester Services, inc., P.O. Box 2070, Poquoson, VA 23662, Phone 757-868-5833
     JESSICA BLAtVTON
                                                                                                                                                                        444787-2
       Case 2:19-cv-00035-AWA-RJK Document 10 Filed 03/04/19 Page 4 of 8 PageID# 448

AO 440(Rev. 06/12) Summons in a Civil Aclion


                                    United States District Court
                                                                    for the

                                                       Eastern District of Virginia



            Capital Equipment Solutions, LLC
           a Michigan limited liability company

                           Plaintijf(s)
                                                                              Civil Action No. 2;19-cv-00035-AWA-RJK


               Farm Properties, L.L.C. et al.


                          DefendanUs)


                                                   SUMMONS IN A CIVIL ACTION


To: fDefemUmrs name m,d address) ^enny Hall & Scns Produce, LLC
                                          Serve Registered Agent;
                                          UNITED STATES CORPORATION AGENTS. INC.
                                          4445 CORPORATION LANE SUITE 259
                                          VIRGINIA BEACH VA 23462




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,
whose name and address are:
                                          James C. Cosby, Esq.
                                          Andrew P. Selman, Esq.
                                          901 E. Byrd Street, Suite 1600
                                          Richmond. VA 23219


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT



Date:             02/15/2019
                                                                                           Signature ofClerk or Deputy Clerk
         Case 2:19-cv-00035-AWA-RJK Document 10 Filed 03/04/19 Page 5 of 8 PageID# 449                          — .   - ir-vji 40"7




AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00035-AWA-RJK


                                                          PROOF OF SERVICE

                    (T/t/s section should not befiled with the court unless required by Fed, R. Civ. P. 4(I))

           This summons for(mme ofindividual and tide, ifany/
 was received by me on Cdate/


          D I personally served the summons on the individual at (place)
                                                                               on (date)                              ; or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there.
           on (date)                              , and mailed a copy to the individual's last known address; or

           □ I served the summons on (name of individual/                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                              ; or


           □ 1 returned the summons unexecuted because                                                                                ; or

           □ Other




           My fees are $                          for travel and $                  for services, for a total of $           q.OO


           I declare under penalty of perjuiy that this information is true.



 Date;
                                                                                           Server's signature



                                                                                       Printed name and title




                                                                                           Server's address


 Additional information regarding attempted service, etc:
Case 2:19-cv-00035-AWA-RJK Document 10 Filed 03/04/19 Page 6 of 8 PageID# 450




     Letter of Authorization by United States Corporation Agents, Inc.

 Pursuant to Section 13.1-634 of the Virginia Stock Corporation Act and other applicable law,
 United States Corporation Agents, Inc., located at 4445 Corporation Lane Suite 259, Virginia
 Beach, VA 23462, hereby designates the following natural persons:

              1.   Steve Kamerak



              2.   Bill Kamerak


              3.   Jessica Waddell


              4. Holly Curtis

              5. LIndsey Herrera

              6. Josle Thomas



         as person upon whom any process, notice, or demand may be served.


 Executed this 28th day of January, 2019




 John Suh •
 CEO, Un^ed States Corporation Agents, Inc.
      Case 2:19-cv-00035-AWA-RJK Document 10 Filed 03/04/19 Page 7 of 8 PageID# 451



                                      CALIFORNIA ALL- PURPOSE
                     CERTIFICATE OF ACKNOWLEDGMENT

  A notary public or other officer completing this certificate verifies only the identity
  of the individual who signed the document to which this certificate is attached,
  and not the truthfulness, accuracy, or validity of that document.

 State of California                                        }

 County        of Ij)^
 On^CZituo/y
          ^
                                  ,              before me, VwiCUy                tv •            o~          • otftcef)
 personally appeared
 who proved to me on the basis of satisfactory evidence to be the person(sy whose
 name(g^islaj^ subscribed to the within instrument and acknowledged to me that
 he/slTe/thjEfy executed the same in his/t)^r/th;^r authorized capacity(ie^'s), and that by
 his/n^/th^lr signature(,sf on the instrument the person(^), or the entity upon behalf of
 which the personps)acted, executed the instrument.

  I certify under PENALTY OF PERJURY under the laws of the State of California that
  the foregoing paragraph is true and correct.
                                                                                                             VIVIAN JEFFS I
  VypPNE^ my h^d and official seal.                                                                        Commission No.2103678 g
                                                                                                         NOTARY PUBLIC-CALIFORNIA 2
(                                                                                                            LOS ANGELES COUNTY
                                                                                                         MyComm Expires APRIL 4.2019

. Notary         ic Siqnature                           (Notary Public Seal)
L ^

                                                                            INSTRUCTIONS FOR COMPLETING THIS FORM
 ADDITIONAL OPTIONAL INFORMAT ON This form complU's uiih cuncnl Catiforiuo siatutcs regarding noiary wording and,
DESCRIPTION OF THE AnACHED DOCUMENT                              if needed, dintild be cumplcied and atlached to the document. Acknowledgments
                                                                from other .states may he completedfor documents being sent to that slate so long
                                                                 as the wording does not require the California notan to violate California notary
                                 "Cpz-f                         law.
(Tfe or descrotif^^f 3t!a;bed docuner.t'                        t Slate and Counu inlomiation must be the Slate and Counl> where the document
                                                                  siuncrts) pcrsonalh appeared bclbre the notar> public for acknowledgment.
                                                                • Date of notarizaiion must he the date that the signer(s) personally appeared which
(Tifle or description of dnached document contim ed               must also be the same date the acknowledgment is completed.
                                                                » The notary pubiie must print his or her name as it appears within his or her
Number of Pages J_ Document DaterJ^^^.                            commission followed b> a comma and then your title (notaiy public).
                                                                • Prim the namd.s) of dtfeumcnt signerts) who personally appear at the time of
                                                                  notarization.

      CAPACITY CLAIMED BY THE SIGNER                            » Indicate the correct singular or plural fomis by crossing off incorrect forms (i.e.
                                                                  l>e shC'thevr is 'are ) or circling the correct forms. Failure to correctly indicate this
      □ Individual (s)                                            infonnatton may lead to rejection of document recording.
      □ Corporate Officer                                       » The notary seal impression must be clear and photographically reproducible.
                                                                  Impression must not cut er text or lines. If seal impression smudges, re-seal if a
                  (Title)                                         suf^ficicni area permits, otherwise complete a different acknowledgment form.
                                                                » .Signature of the notary public must match the signature on file with the ofTice of
       □     Partner(s)                                           the county clerk.
       □ Altomey-ln-Fact                                               '>   Addiiionul infonnaiion is not reciuircd but could help to ensure this
       □ Trustee(s)                                                         acknowledgment is not misused or attached to a different document
                                                                       ❖    Indicate title or type of attached document, number of pages and date.
       □ Other                                                         •>   Indicate the capacity claimed by the signer. If the claimed capacity is a
                                                                        corporate oniccr, indicate the title (i.e. CEO,CFO.Secretary).
      Ve:-                                                    • Securely attach this document to the signed document with a staple.
                  Case 2:19-cv-00035-AWA-RJK Document 10 Filed 03/04/19 Page 8 of 8 PageID#
                                                                                      3/1/2019452

                                                         AFFIDAVIT OF SERVICE
COMMONWEALTH OF VIRGINIA                                                                                              SERVICE OTHER THAN BY VIRGINIA SHERIFF

 In the:

                                                                                                      STATE/COMMONWEALTH OF                                         444787-1
UNITED STATES DISTRICT COURT, EASTERN DISTRICT
                                                                                                                         VA
OFVA

   CAPITAL EQUIPMENT SOLUTIONS, LLC, ET AL                                           CASE NO:

   In re / v.
                                                                                     2:19-CV-00035-AWA-RJK
  FARM PROPERTIES,LLC, ET AL



                                                                       REGISTERED AGENT
                        BENNY HALL & SONS PRODUCE, LLC, UNITED STATES CORPORATION AGENTS,INC.
                                            4445 CORPORATION LANE,STE 259, VIRGINIA BEACH, VA 23462
is the name and address of the person upon whom service of the following is to be made.
Document(s)              SUMMONS IN A CIVIL ACTION
       Served:           COMPLAINT

I, the undersigned swear/affirm that I am a private process server, I am not a party to, orothenwise Interested in the subject matter in controversy in this case, I am 18 years of
age or older, and I served as shown below, the above named person upon whom senrice of process was to be made with copies described above.

 Date and time of service:                                     2/22/2019              @         1:30PM
 METHOD OF SERVICE:
 Being unable to make personal service, a copy was delivered in the following manner:
Delivered to person found in charge of usual place of business or employment during busl/ms Ipurs and giving information ofits
purport Service accepted by:
JOSlETHOI\/IAS




                                                                                          Dated: 2/25/2019
COMMONWEALTH OF VIRGINIA                                                                  Name: JOt^NNlTT. DAY

CITYOFPOQUOSON

Subscribed and swom to/affirmed before me this day by
JOHNNIE T. DAY
who is personally known to me.
Date: 2/25/2019
My commission expire 1/31/2023                                             Signature of Notary Public:                     JEFIERBON,REG #7123290

                                                 JEKECIA K. JEFFERSON. REG #7127290
                                                                    Notary Public
                                                        Commonwealth of Virginia
                                                  My Commission Expires: 1/31/2023




                                                        Hester Services, Inc., P.O. Box 2070, Poquoson, VA 23662, Phone 757-868-5833
     JESSICA BLANTON
                                                                                                                                                                       444787-1
